Citation Nr: 0516585	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  05-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1951 to October 1953. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified before the undersigned at the June 2005 
hearing that he was running during in-service exercises, 
prior to returning from stationing in Korea, when he lost his 
footing and landed on the base of his spine, causing severe 
immediate pain which eventually subsided.  He testified that 
prior to being separated from service he was operated on for 
this disorder at the Brooklyn Navy Yard and then at St. 
Albans, with hospitalization for one month and seventeen 
days.  He added that his separation from service was delayed 
due to this hospitalization, and that he was operated on 
again privately after service, from a half-year to a year 
later, for the same reason.  

The veteran's service separation examination dated in October 
1953 reflects that he had a pilonidal cyst removed at St. 
Albans.  The claims folder contains service records of 
hospitalization and treatment at St. Albans Hospital from 
July 1953 to October 1953, including surgery for removal of a 
draining pilonidal cyst.  These records do not mention any 
disorder of the lumbosacral spine or any lower lumbar disc 
disease.  The representative has argued that there should be 
records of treatment at the Brooklyn Navy Yard prior to the 
treatment at St. Albans, and that they should be sought.  

Under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 
3.304(d) (2004), the adverse effect of the absence of service 
clinical records of disability incurred during combat may be 
overcome by satisfactory lay or other evidence sufficient to 
prove service incurrence if consistent with the 
circumstances, conditions or hardships of service and to this 
end all doubt will be resolved in the veteran's favor.  The 
veteran's service personnel records reflect that the veteran 
engaged in combat operations against enemy forces in Korea 
from May 1952 to May 1953.  At a November 2004 VA treatment 
the veteran reported that he had a hard fall on his back in 
Korea, but that the pain subsided enough to allow him to 
resume fighting.  However, at his June 2005 hearing before 
the undersigned, he contended that he suffered injury to the 
low back while when he was near the time of his return from 
Korea, while running in the course of an in-service exercise.  
Thus, there is a potential conflict in the veteran's 
statements, as to whether the veteran's alleged back injury 
occurred in the course of combat with the enemy.  An attempt 
to clarify the incident should be undertaken as part of the 
remand development.  

Included among submitted medical records is an April 2004 
letter from Jacob Nir, M.D., a private treating physician, 
informing that the veteran had cervical radiculopathy, 
peripheral neuropathy, and left foot drop.  The physician 
added that the veteran had multiple disc herniation possibly 
related to trauma in service.  

Based in part on the April 2004 comment by Dr. Nir regarding 
a possible service etiology of the veteran's low back 
disorder, the veteran should be afforded a VA examination 
addressing the possibility that a low back disorder had its 
etiology in service.  The veteran has not yet been afforded a 
VA examination addressing the etiology of his low back 
disorder.  

A May 2004 VA treatment record including for neuropathy and 
radiculopathy, noted May 2003 EMG/NCV findings consistent 
with peripheral neuropathy and lumbosacral radiculopathy.  
Also noted was a June 2003 lumbosacral MRI showing probable 
T12 hemangioma; osteophytes; mild to moderate narrowing at 
L2-L3 and L4-L5; slight antegrade spondylolisthesis of L4 on 
L5; right-sided disc herniation at L4-L5 with impingement on 
the right intravertebral foramen.  The examiner noted that 
the veteran wore a left leg and ankle brace, and referred him 
for neurological treatment.  

Records on file for the immediate past reveal multiple 
findings without reference to etiology.  Further, it appears 
likely that not all records of private treatment - as 
referenced in VA treatment records and the April 2004 letter 
from private physician Jacob Nir - are contained in the 
claims folder.  (Records of a May 2003 EMG/NCV report and a 
June 2003 lumbar MRI report are contained in the claims 
folder.)  Hence, unobtained private treatment records should 
be obtained upon remand.  

Accordingly, the case is remanded for the following:

1.  With appropriate authorization 
from the veteran as necessary, the RO 
should obtain all treatment records 
from any indicated private sources of 
care for the veteran's low back 
disorder, including from Kings 
Highway Orthopedic Associates, 
Brooklyn, New York; Jacob Nir, M.D.; 
and any other indicated sources.  The 
veteran should be advised that 
records of diagnosis or treatment 
proximate to service are crucial to 
supporting his claim.  He should be 
asked to provide any possible 
assistance in documenting such 
treatment close-in-time to service.  
Copies of all requests, and any 
records and responses received, 
should be associated with the claims 
folder.  

2.  The veteran should also be asked 
to clarify the nature and 
circumstances of the alleged fall in 
service which he believes caused or 
contributed to his low back disorder.  
He should be asked to specify where 
and when this occurred, what where 
the precise circumstances including 
whether it was in the course of 
combat or movements for combat 
operations, and any other details 
which he believes may be of 
assistance.  He should also be asked 
to provide any documentation he may 
have, such as letters home, etc., of 
the in-service injury.  A copy of the 
request and any reply received should 
be associated with the claims folder.  
Additionally, an attempt to obtain 
records from reported the Brooklyn 
Navy Yard treatment should be 
undertaken.  The National Personnel 
Records Center and other appropriate 
organizations should be contacted in 
an effort to obtain the reported 
missing records.  Both names should 
be searched.  If no records are found 
the claims folder should contain 
documentation of the attempts made to 
obtain these records.

3.  Thereafter, but whether or not 
records are obtained, the veteran 
should be afforded an appropriate VA 
examination to address the nature and 
etiology of his current any low back 
disorder, including any orthopedic 
and neurological manifestations.  The 
claims folder should be provided to 
the examiner for review for the 
examination.  All necessary tests 
should be accomplished and the 
findings reported in detail.  The 
examiner should provide opinions 
supported by the evidentiary record 
and clinical evidence, and not based 
on any unsubstantiated history by the 
veteran.  The examiner should answer 
this question:  

Is it at least as likely as 
not that a current low back 
disorder developed during the 
veteran's period of active 
service from September 1951 
to October 1953?  

In answering this question, the 
examiner should take into account the 
RO's determination as to whether the 
veteran sustained a blow to the low 
back in service.  The examiner should 
explain in detail any conclusions.  
If the question posed cannot be 
answered without resort to 
speculation,  the examiner should so 
state on the examination report.  

4.  Thereafter, and following any other 
indicated development, the RO should 
review the veteran's claim for service 
connection for a low back disorder.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.  The case should then 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




